Citation Nr: 1540278	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-00 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of a lung disorder, status post lobectomy.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for hypertensive heart disease.

4. Entitlement to service connection for chronic kidney disease.

5. Entitlement to compensation under 38 U.S.C.A. § 1151 for a right wrist disorder.

6. Entitlement to a disability rating higher than 50 percent for migraine headaches.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October1970 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In an October 2009 rating decision, the RO granted service connection, effective January 16, 2009, for migraine headaches, and assigned a 0 percent disability rating. The RO denied service connection for a lung disorder, hypertension, hypertensive heart disease, and chronic kidney disease. The RO also denied a TDIU.

In a December 2011 rating decision, the RO increased the rating for migraine headaches to 50 percent, effective November 21, 2011. The Veteran appealed for an earlier effective date for the 50 percent rating, and continued his appeal for a higher rating.

In a May 2013 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for a right wrist disorder.

In an October 2014 rating decision, the RO changed the effective date for a 50 percent for migraine headaches to January 16, 2009. That date is the date of receipt of the Veteran's claim for service connection for migraine headaches, and therefore is the earliest possible effective date. The October 2014 decision therefore resolved the appeal for an earlier effective date for the 50 percent rating. The appeal for a rating higher than 50 percent remains pending.

The Veteran had a Travel Board hearing before a Veterans Law Judge (VLJ) in March 2013. While his appeal was pending, that VLJ retired. In May 2015, the Veteran had a Board videoconference hearing before the undersigned VLJ. Transcripts of both hearings are in the Veteran's claims file.

In January 2014, and again in April 2015, the Board remanded the case to the RO for the development of additional evidence and for procedural action. In Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) ruled that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court. With respect to the issues that the Board is deciding at this time, the Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of those issues.

With respect to the issue of service connection for a lung disorder, the Board is not satisfied that the remand directives have been fulfilled. In accordance with Stegall, supra, the Board is remanding that issue again. In addition, the Board is remanding, for additional action, the issue of compensation under 38 U.S.C.A. § 1151 for a right wrist disorder, the issue of the rating for migraine headaches, and the issue of a TDIU. The remanded issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Elevated blood pressure or hypertension did not become manifest during the Veteran's service or the year following separation from service.

2. Hypertension found many years after service was not caused by exposures or other events in service, and was not caused or aggravated by any service-connected disorder.

3. No heart disorder became manifest during service or the year following separation from service.

4. Heart disorders, including hypertensive heart disease and congestive heart failure, that were found many years after service, were not caused by exposures or other events in service, and were not caused or aggravated by migraines or medications for migraines, or by any other service-connected disorder.

5. Asymptomatic trichomonal urethritis, microscopic hematuria, and right kidney stone noted during the Veteran's service in the 1970s did not produce chronic disability or residuals that can be associated with his chronic kidney disease that was found after 1990.

6. Medications for migraines have not proximately caused or aggravated the Veteran's chronic kidney disease.


CONCLUSIONS OF LAW

1. Hypertension was not incurred or aggravated in service, may not be presumed to be service connected, and is not proximately due to, the result of, or aggravated by any service-connected disorder. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2. Current heart disorders, including hypertensive heart disease and congestive heart failure, were not incurred or aggravated in service, may not be presumed to be service connected, and are not proximately due to, the result of, or aggravated by any service-connected disorder. 38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

3. Chronic kidney disease was not incurred or aggravated in service, may not be presumed to be service connected, and is not proximately due to, the result of, or aggravated by any service-connected disorder. 38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in 2009 through 2013. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection and for compensation under 38 U.S.C.A. § 1151. VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the January 2014 Board remand, the Board instructed the RO to ask the Veteran for more information about his medical and employment history. The Board instructed the RO to obtain records of any additional medical treatment that the Veteran identified, and to obtain additional VA treatment records. The Board instructed the RO to seek service department information regarding asbestos and chemical exposure that the Veteran reported. The Board also instructed the RO to have a VA physician review the claims file and provide opinions regarding the likely etiology of disorders for which the Veteran is seeking service connection. In addition, the Board instructed the RO to provide a VA medical examination to obtain information on the current manifestations and effects of the Veteran's migraine headaches.

Subsequently, the RO asked the Veteran for more information about his medical and employment history. Additional medical records were added to the claims file. The RO sought service department information regarding asbestos and chemical exposure that the Veteran reported. The Veteran had VA examinations addressing the current manifestations of migraine headaches, and the etiology of most of the claimed disorders, although not the claimed lung disorder.

In the April 2014 Board remand, the Board instructed the RO to schedule the Veteran for another Board hearing. The Veteran had another Board hearing in May 2015.

As noted above, the Board is remanding to the RO the issue of service connection for a lung disorder. With respect to the other issues addressed in the Board remands, the Board is satisfied that there has been substantial compliance with the remand directives. Additional remand is not needed on the issues of service connection for hypertension, hypertensive heart disease, and chronic kidney disease. See Stegall, supra. For reasons not connected to the earlier Board remands, the Board finds that additional action and remand is needed in the issue of compensation under 38 U.S.C.A. § 1151 for a right wrist disorder, the issue of the rating for migraine headaches, and the issue of a TDIU.

The Veteran's claims file contains service medical records, post-service medical records, reports of VA examinations, records from the United States Social Security Administration (SSA), and transcripts of Board hearings. The treatment records and examination reports provide relevant information that is sufficient to address the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Hypertension

The Veteran contends that his hypertension began during service, was caused by exposure to hazardous substances during service, or was caused or has been aggravated by a service-connected disorder.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including hypertension, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability which is proximately due to or the result of, that is, secondary to, a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Court has explained that, in general, service connection on a direct basis requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records do not reveal hypertension.  All the measurements of his blood pressure, including at entrance into and separation from service, the systolic pressure was lower than 140 and the diastolic pressure was lower than 90. There is no indication that during service he reported any past or present blood pressure elevation.

The Veteran's claims file does not contain any medical records from the year following his separation from service. Post-service medical records that are in the file show that he experienced lung disorder symptoms beginning in 1992. He was found to have infection and severe damage of the right upper lobe, and that lobe was surgically removed in 1994. VA treatment notes from 1995 forward reflect treatment for hypertension. In VA treatment in April 2004, testing showed severe pulmonary hypertension.

In a March 2009 statement, he wrote that his blood pressure went he had migraine headaches. In an August 2009 statement, he asserted that his current medical problems were related to exposure during service to asbestos, debris, dust, and chemicals.

In a May 2010 statement, the Veteran contended that chronic kidney failure brought on hypertension. In another statement received in May 2010, he attributed his hypertension to exposure during service to jet fuel, while working on a flight line, and to carbon tetrachloride from fire extinguishers. In a January 2012 statement, he reported that during service he came in contact with carbon tetrachloride that was used to remove jet fuel and other substances from the floors of airplane hangars.

In February 2014, the RO requested from the Veteran's service department, the Air Force, records related to chemical exposure for the Veteran at the times and locations where he served. In April 2014, an Air Force official with supervisory duties in Bioenvironmental Engineering responded that searches of records from the relevant Air Force Bases during the relevant periods did not locate any records related to chemical exposure for the Veteran.

The Veteran had a VA hypertension examination in August 2014. The examiner reported having reviewed the claims file. The Veteran stated that in the 1990s he was diagnosed with hypertension and pulmonary hypertension. He indicated that he had been on antihypertensive medications since then. The examiner stated that she found no evidence of past or present medications that would cause or aggravate hypertension.

In the May 2015 Board hearing, the Veteran contended that a number of current medical conditions, including hypertension, arose due to his exposure to hazardous substances during service. He indicated that his duties were in inventory management, related to aircraft. He stated that at one duty location in service he was told that he was working around asbestos. He related that he was also exposed to the substance of and fumes from jet fuel and from carbon tetrachloride, which was used to clean up jet fuel. He indicated that during service he developed a cough with bloody sputum.

In the hearing, the Veteran reported that hypertension was diagnosed while he was in service, in 1970 or 1971. He indicated that since then he had continued on medication for hypertension. Later in the hearing, he amended the history he had provided, and indicated that his high blood pressure first manifested after his lung operation. 

The Veteran has hypertension. It is well documented from the 1990s forward. His service treatment records contain no reference to elevated blood pressure, and contain only blood pressure readings that are within normal limits. The preponderance of the evidence is against onset of hypertension during service.

The Veteran's claims file does not contain any medical records from the year following his separation from service. He has not indicated that his blood pressure was measured during that year. There is no basis to presume hypertension had its onset within the first post-service year.  

While the Veteran reports that he was exposed to asbestos and to carbon tetrachloride and other chemicals, he did not have elevated blood pressure during service and there is no probative evidence that any such exposures caused blood pressure elevation at the time. The Veteran is a lay person, without medical training. His contentions that exposures in service led to hypertension found long after service are not competent evidence of such an etiology. He has not submitted or identified any specific competent evidence supporting such an etiology. The VA physician who examined the Veteran in August 2014 is competent to address questions of medical causation. Her conclusion that medications for service-connected migraines did not cause and have not aggravated hypertension is persuasive.

As the preponderance of the evidence is against onset of the Veteran's hypertension during or soon after service, and is against connection of his hypertension to events in service or any service-connected disorder, the Board denies service connection for hypertension.

Hypertensive Heart Disease

The Veteran contends that he has heart disease that is attributable to exposures during service, or that is caused or aggravated by migraines, medication for migraines, or hypertension. His migraines are service connected, but service connection has been denied for his hypertension. Therefore service connection for heart disease as secondary to migraines is possible, but service connection for heart disease as secondary to hypertension is not possible.

Cardiovascular-renal disease is among the chronic diseases listed under 38 C.F.R. § 3.309 for which service connection may be presumed if the disease became manifest to a degree of 10 percent disabling or more within one year from the date of separation from service.

The Veteran's service treatment records, including entrance and separation examinations, are silent for any complaints or findings of heart problems. His claims file does not contain any treatment records from the year following his separation from service, and he has not identified any treatment during that year.

The assembled post-service treatment records show findings of hypertension from the 1990s forward, and contain information about heart issues. In May 1995, a private physician found that the Veteran had congestive heart failure secondary to cardiomyopathy of unknown cause. VA treatment records from 2004 through 2014 reflect ongoing diagnoses and treatment of hypertension, pulmonary hypertension, chest pain, and congestive heart failure. In February 2004, cardiology testing was negative for atrial fibrillation. Testing in April 2004 showed moderate left ventricular hypertrophy, mild to moderate mitral regurgitation, severe pulmonary hypertension, and probable interatrial septal aneurysm. In March 2006, a CT scan of the chest showed a pericardial effusion. In July 2014, chest x-rays showed chronic obstructive pulmonary disease (COPD) with evidence of congestive heart failure.

In a March 2009 statement, the Veteran indicated that his blood pressure and heart rate increased during migraines. In an August 2009 statement, he asserted that his current medical problems were related to exposure during service to asbestos, debris, dust, and chemicals. In an October 2009 statement, he expressed his belief that his heart disease was caused or aggravated by medication he takes for his migraines.

In a May 2010 statement, the Veteran stated that his heart problems might be secondary to his hypertension and his lung and kidney problems. In another statement received in May 2010, he attributed his heart problems to exposure during service to jet fuel and carbon tetrachloride. In a January 2012 statement, he again noted his exposure during service to carbon tetrachloride.

As noted above, in 2014, the RO sought service department records related to the chemical exposure during service that the Veteran reported. Service department records from the times and locations of his service were searched, but those records did not indicate whether he had chemical exposure.

On VA examination in August 2014, the examiner reported having reviewed the Veteran's claims file. The Veteran reported a long history of hypertension. The examiner noted that the Veteran had been diagnosed with congestive heart failure and with hypertensive heart disease, both in the mid-2000s. The examiner found that the medical records did not support a diagnosis of coronary artery disease or ischemic heart disease. The examiner concluded that both the congestive heart failure and the hypertensive heart disease were due to hypertension. The examiner found that the Veteran had not been on any medications for migraine that would result in or aggravate any heart conditions or hypertension.

In the May 2015 Board hearing, the Veteran contended that a number of current medical conditions, including heart disease, arose due to his exposure during service to hazardous substances including asbestos, jet fuel, and carbon tetrachloride. He reported that during service he developed a cough with bloody sputum. He also contended that his heart disorder was related to or aggravated by medications for his service-connected migraine headaches.

The Veteran has current heart disorders including congestive heart failure and hypertensive heart disease. His service medical records do not suggest, and he does not contend, that signs of heart problems became apparent during his service. In the absence of evidence of a heart disorder during the year after service, there is no basis to presume service connection for the current heart disorders. There were no findings of heart disorders until many years after service. There is no medical evidence supporting a nexus between the current heart disorders and any disease or injury in service. The VA physician who examined the Veteran and reviewed the claims file in August 2014 concluded that the etiology of his current heart disorders is his hypertension, which is not service-connected. That physician also concluded that his heart disorders were not caused or aggravated by medications for his migraines.

Any asbestos and chemical exposure during service did not result in signs of heart problems at that time or soon thereafter. The Veteran's contention that such exposures produced heart disorders that became manifest years later is not supported by any source competent to address questions of medical causation and etiology.

In summary, the preponderance of the evidence is against onset of heart disorders during or soon after service, against connection of heart disorders to disease, injury, claimed exposures, or other events in service, and against causation or aggravation of heart disorders by any service-connected disorder. The Board therefore denies service connection for heart disease, including hypertensive heart disease.

Chronic Kidney Disease

The Veteran contends that kidney problems began during service and continued after service, were caused by exposure during service to hazardous substances, or were caused or aggravated by medications for service-connected migraines.

Cardiovascular-renal disease is among the chronic diseases listed under 38 C.F.R. § 3.309 for which service connection may be presumed if the disease became manifest to a degree of 10 percent disabling or more within one year from the date of separation from service.

No genitourinary disorder was noted when the Veteran was examined in August 1970 for entrance into service. In a medical history completed in November 1974 for separation from service, he checked "no" for any history of kidney stone, blood in urine, or frequent or painful urination. The November 1974 service separation examination included urinalysis. On the day of the separation examination, the examiner referred the Veteran for a urology consultation. The examiner indicated that separation examination had found microscopic hematuria, with a red blood cell (RBC) count of 18 to 20. The examiner stated that the Veteran had a previous episode in July 1973 that was diagnosed as trichomonal urethritis. The examiner suggested repeat and additional testing.

The Veteran has a urology consultation a few days later. The urologist noted that, at the time of the July 1973 episode, urinalyses showed 10-12 and 18-20 RBC, and a urine culture was sterile. At the November 1974 urology consultation, the Veteran was entirely asymptomatic. He indicated that he had never had gross hematuria. He denied dysuria, frequency, nocturia, urinary tract infection, or stone. Physical examination was all within normal limits. Urinalysis done that day showed no red cells or white cells. The urologist ordered additional testing. Intravenous pyelogram and x-rays showed calcification in the midportion of the right kidney. Creatinine clearance was 120 milliliters per minute, and 24 hour urinary protein excretion was 42 milligrams. The urologist diagnosed a right renal calculus, described as small and asymptomatic. The urologist recommended increased fluid intake and x-rays checks of the size of the stone every six months.

The claims file contains no records from the year following the Veteran's service, nor from a period of more than fifteen years after. In the early 1990s, he developed symptoms of a lung disorder. Lung infection and severe damage were found, and he underwent right upper lobectomy in 1994. In treatment records from that period, urinary or kidney problems were not mentioned as past or present issues.

In private treatment of the Veteran in May 1995, there was evidence of mild renal insufficiency. In private treatment in September 1998, he expressed concern as to whether an exposure several months earlier had resulted in trichomonas infection. At that time, he had no genitourinary symptoms or abnormalities. The treating clinician concluded that no treatment was necessary. In VA treatment in January 1999, the Veteran reported low back pain and a five day history of urinary frequency.

In VA treatment in August 2003, the Veteran reported difficulty with urination. In December 2003, he reported back pain and frequent urination. He related a history of a kidney stone in the 1990s. In February 2004, he had a urology consultation to address erectile dysfunction and microscopic hematuria. He related that he passed a kidney stone once in the past, while he was in military service. The treating clinician found that he had hypokalemia.

In VA treatment in May 2006, it was noted that the Veteran had stage 3 chronic kidney disease. In June 2006, ultrasound showed cysts in both kidneys. Bilateral renal cysts were seen again on ultrasound in July 2009 and on CT scans in September 2010 and January 2014.

In January 2009, the Veteran filed a claim for service connection for kidney disease. In an August 2009 statement, he asserted that his current medical problems were related to exposure during service to asbestos, debris, dust, and chemicals. In an October 2009 statement, he expressed his belief that his kidney problems were caused by medication for his migraines.

In a May 2010 statement, the Veteran reported exposure service to asbestos and carbon tetrachloride. He asserted that carbon tetrachloride is now known to cause kidney damage. In another statement received in May 2010, he also attributed his kidney problems to exposure during service to jet fuel. In a January 2012 statement, he again reported exposure during service to carbon tetrachloride.

As noted above, a 2014 service department review of records was not able to confirm or rule out the exposures during service that the Veteran has reported.

On VA kidney examination in August 2014, the examiner reported having reviewed the Veteran's claims file. She discussed the treatment records in detail and quoted from several of them. She concluded that the Veteran has chronic kidney disease (CKD) that was diagnosed by 2006. She stated that the trichomonal urethritis noted during the Veteran's service is typically self-limited and not known to affect the kidney. She noted that on the stone in the Veteran's right kidney noted on separation from service was small and asymptomatic, and that his kidney function was normal at that time. "Kidney stones only cause CKD if they are obstructing the ureters," she wrote, "and by multiple recent ultrasounds there is no evidence of hydronephrosis." She considered VA renal clinic notes that related the Veteran's CKD in part to his uncontrolled hypertension. She concluded that the Veteran's CKD was not caused or aggravated by the right kidney stone during service. She also indicated that his medical records did not show any past or present medication for migraine that would cause or aggravate kidney disease.

In the May 2015 Board hearing, the Veteran contended that a number of current medical conditions, including kidney disease, arose due to his exposure during service to hazardous substances including asbestos, jet fuel, and carbon tetrachloride. He indicated that during service he developed a cough with bloody sputum. He also contended that his kidney disease was related to or aggravated by medications for his service-connected migraine headaches.

The Veteran has current chronic kidney disease. During service, he had an episode of trichomonal urethritis in 1973. At separation from service in 1974, testing and imaging showed microscopic hematuria and a right kidney stone. Both were asymptomatic.

There is no evidence that the Veteran had compensably disabling kidney disease during the year after separation from service, so there is no basis to presume service connection for kidney disease.

After service, kidney issues were noted from the mid 1990s, and chronic kidney disease was diagnosed by 2006. The physician who examined the Veteran in August 2014 showed careful review of the file. Her conclusions and opinions and are clear, logical, and based on medical knowledge and evidence. Thus, there is substantial persuasive weight in her opinions that the current kidney disease is not related to the genitourinary and kidney findings during service, and is not caused or aggravated by medications for migraines. There is no medical finding or opinion to provide competent support for a connection between the findings in service and the current kidney disease. No competent source has supported the Veteran's contention that claimed asbestos and chemical exposures in service led to the current kidney disease. The preponderance of the evidence thus is against service connection for the current kidney disease as incurred or aggravated in service or caused or aggravated by any service-connected disorder.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease, including hypertensive heart disease, is denied.

Entitlement to service connection for chronic kidney disease is denied.


REMAND

The Board is remanding to the RO, for actions described below, the issues of service connection for a lung disorder, compensation under 38 U.S.C.A. § 1151 for a right wrist disorder, the rating for migraine headaches, and a TDIU.

The Board finds that the instructions in a January 2014 Board remand regarding the claim for service connection for a lung disorder have not been fulfilled. Therefore, in accordance with Stegall, supra, the Board is remanding that issue to the RO again.

The Veteran reports that during service he was exposed to asbestos, jet fuel, carbon tetrachloride, and other chemicals. A search of service department records did not confirm or rule out the exposures he has reported. He states that during service he developed a cough, and had blood in his sputum. After service, in the 1990s, he had treatment for respiratory problems. He was found to have infection and severe damage in the upper lobe of his right lung. He underwent right upper lobectomy surgery in 1994. He has residual disability from the lung disorder and surgery. He essentially contends that the cough and bloody sputum during service were manifestations of the lung disorder that was diagnosed after service, and that the asbestos and chemical exposures during service may have caused or contributed to causing the lung disorder.

In the January 2014 remand, the Board instructed the RO to have a VA physician review the claims file and provide opinions regarding the likely etiology of several claimed disorders, including the lung disorder. Subsequently, in August 2014, the Veteran had VA examinations addressing the etiology of most of the claimed disorders; but the examinations held at that time did not address the etiology of the lung disorder.

In an October 2014 supplemental statement of the case, the RO indicated that the Veteran was not afforded an examination to address the lung disorder issue because asbestos exposure in service was not conceded, and because there was no record of treatment during service for a lung disorder. The RO's action in weighing the evidence and readjudicating the claim without completing the development called for in the remand was premature and procedurally incorrect. The lack of corroboration of the Veteran's claimed exposure to asbestos and other potentially hazardous substances during service and the lack of treatment for respiratory complaints during service do not necessarily rule out the addition of evidence or opinion that would substantiate the claim. More importantly, any gaps in supporting evidence when the Board remands the claim do not remove the requirement that the RO perform the evidentiary development that the Board ordered on remand. The Board therefore is remanding the issue again for the RO to fulfill the uncompleted instruction from the 2014 remand by having a VA physician review the claims file and provide opinion regarding the likely etiology of the current lung disorder.

Action by the RO is also needed regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a right wrist disorder. The Veteran essentially contends that carpal tunnel syndrome testing he underwent in March 2011 at a VA facility was improperly performed, and caused him immediate injury and lasting impairment in that wrist beyond the problems present before the testing. 

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment, or from VA training and rehabilitation services, in the same manner as if such disability were service-connected. For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct. When additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2014).

In a May 2013 rating decision, the RO denied the 38 U.S.C.A. § 1151 claim. In that decision, as further explained in a July 2014 statement of the case, the RO considered the May 17, 2013, report of a VA medical examination at the North Chicago VA Medical Center, and a May 31, 2013, medical opinion from Dr. D. DePinto of the Hines VA Medical Center. The medical opinion from Dr. DePinto is not in the Veteran's claims file. The Board is remanding the issue for that report to be obtained and associated with the claims file. If that report cannot be obtained, it will be necessary to obtain a new file review and medical opinion regarding the relevant questions.

The Veteran has a pending appeal for a disability rating for migraine headaches higher than the 50 percent rating that is in effect. He contends that his headaches incapacitate him for so much time that he is unable to hold employment.

A 50 percent rating is the highest rating provided for migraine headaches under the rating schedule, at 38 C.F.R. § 4.124a, Diagnostic Code 8100. That code provides for a 50 percent rating if there are very frequent prostrating attacks productive of severe economic inadaptability.

Under certain exceptional circumstances, however, a rating higher than the maximum rating may be considered. When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

In an August 2014 VA examination, the Veteran reported that his migraines were frequent, and that each headache lasted three to four hours. The examiner concluded that the headache pattern constituted frequent prostrating attacks productive of severe economic inadaptability. The examiner went on to opine that the Veteran's migraines do not make him unemployable. He noted that the Veteran was able to continue in self-employment as an electrician for many years despite the headaches.

In the May 2015 Travel Board hearing, the Veteran reported that his migraines came on easily and frequently, that they ranged in duration from two hours to two weeks, and that he was incapacitated during each headache. He has related increased disability. He described greater total periods of incapacitation due to migraines at the 2015 hearing than he described at the 2014 examination. The total periods of incapacitation he most recently reported could potentially present a disability picture that exceeds the maximum schedular rating. The Board is remanding the issue for a new examination, with file review, more specific information from the Veteran on the frequency and duration of incapacitating headaches, and opinion as to the likely effects of the migraine headache pattern on his capacity for substantial employment.

The Veteran has a pending appeal for a TDIU. VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. 38 C.F.R. § 4.16(a) (2015). Even if those combinations of ratings are not present, a TDIU on an extraschedular basis is to be considered when a veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation. The Veteran contends that his migraines make him unable to work. His appeal for a TDIU therefore is intertwined with his appeal for a higher rating for migraine headaches. The Board is remanding the TDIU issue for opinion relevant to the TDIU in the migraine headaches examination, followed by reconsideration of the migraines rating and TDIU issues.

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of a medical opinion in the Veteran's case that was prepared by Dr. D. DePinto of the Hines VA Medical Center in Hines, Illinois, and was dated May 31, 2013. Associate that opinion with the Veteran's claims file.

2. If the above opinion cannot be obtained, provide the Veteran's claims file to an appropriate VA physician to review and provide opinion on the issue of compensation for claimed additional disability associated with VA treatment, specifically carpal tunnel syndrome testing in March 2011. Ask the reviewer to provide opinions, with thorough explanations, addressing the following questions:

A. Did the Veteran develop additional disability due to VA medical treatment, including carpal tunnel syndrome testing, in March 2011?

B. Was any such additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treating the Veteran or in the course of other VA treatment?

C. Did any such additional disability result from an event that was not reasonably foreseeable?

3. Provide the Veteran's claims file to an appropriate medical specialist to review and provide opinions regarding the likely etiology of current residuals of a lung disorder. Although the examiner is to review the claims file, as summary of certain significant history, inform the examiner of the following background:

The Veteran reports that during his 1970 to 1974 service, with duties in aviation inventory, he worked in one or more buildings that contained asbestos, he worked in areas such as hangars where there were fumes from jet fuel, and where chemicals including carbon tetrachloride were in use, for purposes including cleaning jet fuel from floors. The service department reviewed records from the times and places of the Veteran's services but did not find information confirming or ruling out the exposures the Veteran reported.

No lung disorder was noted on examination for entrance into service. The Veteran reports that at some point during service he developed a cough and noticed blood in his sputum. He states that he did not seek treatment in response to this. His service treatment records do not show any complaints of that or other respiratory symptoms. The report of his November 1974 service separation examination notes chest x-rays showing calcified residual of previous granulomatous process, without active disease.

After service, in 1992, the Veteran had treatment for right upper lobe pneumonia. The medical history he reported around that time included workplace exposure to asbestos and silica, as well as a gunshot wound and a knife wound to the chest. After the pneumonia treatment, he experienced persistent and progressive expectoration of blood and putrid-smelling sputum. In early 1994, he was found to have suppurative disease and multiple abscesses in the right upper lobe. He had surgery with right upper lobectomy in February 1994. He has residual disability from the lung disorder and surgery.

Ask the examiner, for purposes of this opinion request, to assume: (1) that the Veteran had the asbestos and chemical exposures during and after service that he has described, and (2) that during service the Veteran experienced a cough with bloody sputum and did not seek treatment. Ask the examiner to provide opinion, based on review of the file, as to whether it is at least as likely or not (at least a 50 percent likelihood) that the early 1990s lung disease and the current disability residual to that disease and the resulting surgery: (A) had manifestations during service, and continued or recurred after service; or (B) are attributable to the exposures during service that the Veteran has described. Ask the examiner to explain thoroughly and with specificity the reasoning leading to the conclusions reached.

4. Schedule the Veteran for a VA medical examination to obtain information about the current manifestations and effects of his service-connected migraine headaches. Provide the Veteran's claim file to the examiner for review. Ask the examiner to obtain from the Veteran a specific account of the pattern of his migraines, including how many times per week or month they occur, a range of how long each lasts, and what proportion of the migraines are incapacitating. Ask the examiner to consider the pattern described and provide opinion on the likely effect of the migraines on capacity for employment. Ask the examiner to specifically opine as to whether the effects, frequency, and duration of the migraines would make the Veteran unable to secure or follow a substantially gainful occupation, if he chose to pursue one.

5. Thereafter, review the expanded record and reconsider the remanded claims for service connection for a lung disorder, compensation under 38 U.S.C.A. § 1151 for a right wrist disorder, and a higher rating for migraine headaches.

6. Thereafter, review the expanded record and reconsider the remanded claim for a TDIU.

7. Thereafter, if any of the remanded claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


